Citation Nr: 1424849	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for oral cancers, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at videoconference hearing.  A copy of the transcript is associated with the Veteran's VA electronic file.

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal, except as to the February 2013 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his oral cancers are secondary to herbicide exposure in service.  A July 2006 medical report reflects an assessment for leukoplakia oral muscosa.  A December 2006 note from G. Petruzelli, M.D., reflects that the Veteran underwent transoral laser resection of superficial T1 squamous cell carcinoma of the right lateral tongue with lymph node dissection (margins and nodes were negative).  After physical examination, the impression was "no evidence of local or regionally recurrent cancer."  An April 2007 noted no recurrent tongue cancer or residual of cancer.  A January 2009 note from Dr. Petruzelli reflects that the Veteran had a history of dysplasia of the anterior floor of mouth, biopsied in October 2007, and a history of early squamous cell carcinoma of the floor of mouth (excised); on re-biopsy of area, dysplasia without invasion was found.  Dr. Petruzelli stated that there were no new signs or symptoms.  The impression was "patient with suspicious mass of mandibular gingiva.  It was biopsied transorally without complications or problems today."  A January 2008 surgical pathology report reflects findings for squamous cell carcinoma oral cavity.  Private medical records reflect that the Veteran had excision of lingual lesion and it was noted that the tongue was bound to the lesion.  A March 2008 post-operative report reflects a diagnosis for "ulcerating dysplastic lesion, floor of the mouth and mandibular gingiva involving teeth."  A July 2008 note reflects an impression for "recurrent oral cavity squamous cell carcinoma initially state T1, N0, now presenting with what clinically appears to be a T4 N1 versus N2 tumor."  Post-surgical reports dated in August 2008 reflect diagnoses for squamous cell carcinoma of the right oral tongue; lesion of the neck and cervical lymphadenopathy; and squamous cell carcinoma of the right piriform sinus.

In an August 2010 letter to the Veteran's representative, P. Lavertu, M.D. stated that "I truly believe that Agent Orange had a role to play in this gentleman's head and neck cancers."

A letter dated in September 2010 from E. Blair, M.D., reflects that the Veteran had invasive keratinizing squamous cell carcinoma of the sinus/larynx, treated with chemotherapy and radiation.  However, a pathology report dated August 2008 attached to her statement reflects squamous cell carcinoma of the sinus and tongue.  The August 2008 operative report also attached shows neck lymph node involvement.

Having carefully reviewed the evidence of record, the Board finds that remand for an expert medical opinion in necessary to ascertain whether any of the Veteran's oral cavity cancers (tongue and sinus) is as likely as not proximately due to service to include herbicide exposure in service.  

It is noted that the Dr. Lavertu reports that Agent Orange "has been recognized as a risk factor for the development of laryngeal cancer."  He then concluded "I see no reason why the adjacent lining of the oral cavity and pharynx could not also be affected by this product..."   However, the Board observes that there is no pathological report of record showing that the Veteran has laryngeal cancer.

The Board further observes that the specific statute pertaining to claimed exposure to herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013).  For a veteran who has service in Vietnam, such as in the current case, there is a presumption of exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  VA currently recognizes that cancers of the lung, bronchus, larynx, or trachea, are associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2013).  However, based on a National Academy of Sciences (NAS) Update report, entered into agreement with the Secretary, and issued in July 2007, the Secretary specifically determined that cancers of the oral cavity (including the lips and tongue) do not warrant a presumption of service connection based on exposure to herbicides.  Id.

Further, in a Notice published in the Federal Register in August 2012, the Secretary determined that cancers of the oral cavity (including lips and tongue) did not warrant a presumption of service connection based on exposure to herbicides based on an updated report of the NAS.  See 38 U.S.C.A. § 1116(b) and (c) (West 2002); 77 Fed. Reg. 47924, 47927 (August 10, 2012).

Despite the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also, McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion in this matter from a physician with appropriate medical expertise to ascertain whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's squamous cell carcinoma of the oral cavity to include the tongue and sinus is proximately due to service to include herbicide exposure in service.  

The physician should review the Veteran's claims folder and any other pertinent evidence located in the VA electronic claims file not in the paper claims file.  He/she should affirmatively indicate in the medical opinion that the claims folder was indeed reviewed.  Only if deemed necessary to a medical opinion, the AOJ should arrange for an in-person examination of the Veteran.  

For purposes of this opinion, the examiner is advised that the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents used in that country.  Further, squamous cell carcinoma is not one of the diseases recognized by VA as causally related to exposure to herbicide agents used in Vietnam.  However, this does not preclude a veteran from establishing service connection with proof of actual direct causation.

The physician must provide a detailed response with a complete rationale for all conclusions reached, and consider the private medical opinion of Dr. Lavertu.  

If the physician determines that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

3.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; and undertake any other development action that is deemed warranted, and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



